AFFIRMED; Opinion Filed January 16, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00327-CR

                          BRANDON SCOTT BURKE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-62602-H

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Lang, and Fillmore
                                   Opinion by Justice Lang

       Brandon Scott Burke waived a jury, pleaded guilty to burglary of a vehicle with two prior

burglary/vehicle convictions, and pleaded true to one enhancement paragraph. See TEX. PENAL

CODE ANN. § 30.04(a) (West 2011).        The trial court assessed punishment at eight years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                        /Douglas S. Lang/
                                                        DOUGLAS S. LANG
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130327F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


BRANDON SCOTT BURKE, Appellant                    Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00327-CR       V.                       F12-62602-H).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      FitzGerald and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2014.




                                                         /Douglas Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -3-